Title: To Alexander Hamilton from Alexander Martin, 1 June 1790
From: Martin, Alexander
To: Hamilton, Alexander


North Carolina. June 1st. 1790.
Sir
I do myself the Honour to inclose you herewith a bill of exchange payable to me as Governor of the State of North Carolina from Mr Daniel Carthy agent for Royal Flint Esquire in New york drawn upon that Gentleman for sixteen Hundred Spanish Milled Dollars being his first Bill dated 23d. of April 1790. The second and third of same Tenor & date in my possessetion and not yet forwarded but will be the first opportunity—being for fifty six thousand weight of public Tobacco contracted with Mr. Flint by my predecessor Governor Johnston in behalf of the State and late delivered to his said agent. By a Resolution of the General Assembly I beg leave to inform you Sir that the said Monies are to be appropriated to the sole purpose of discharging this State’s Quota of the Interest due on the foreign Debt of the United States. Be pleased to place the above when paid to the Credit of this State as aforesaid, and favour me with your advice thereupon.
I have the Honour to be with very great respect Sir your most Obedient Humble Servant
Alex. Martin
The Honourable Alexander Hamilton EsquireSecretary of the Treasury of the United States
